DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Claim 1 states that an absorption coefficient α being approximately expressed by equation (1) “by at least squares method”.  The term “squares method” describes a statistical procedure that minimizes the sum of the offset/residual points from a plotted curve.  This approximation is assumed to be based on this type of calculation.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 6 describe equation 1 but then the equation is not marked as “equation (1)” where the equation is shown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2, 3, 4, 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melnik (US Pub.: 2012/0295428).
The claims to this application describe a nitride crystal substrate with n-type impurities but then describe the rest of the features in terms of the properties of that nitride (see claims).  Specifically, the claims describe the absorption coefficients of the claimed nitride.  Since these properties are reflections of the product, the process of making the nitride is relied upon for the claimed product.  The relevant process steps are described in paragraphs 121 that describes the loading, crystal growth and unloading steps of this invention.  Para. 124, 125, 126 contain the relevant process steps which describe use of a pre-treating gas such HCl and ammonia in the chamber prior to adding GaCl gas and ammonia (para. 124).  The relevant feature of this process is that the reaction heating occurs at a temperature of 1,000 to 1,200 degrees C (para. 127).  This is different from the prior art that heats at a lower temperature (para. 118).  
Melnik describes a group III-nitride material (title) made by treating a substrate to a pretreatment gas mixture that contains HCl and ammonia (abstract) at a pretreatment temperature of 500 degrees C or greater (para. 40) followed by adding a GaN layer by HVPE (para. 30) at a temperature of about 900-1100 degrees C (para. 39). As to the substrate, Melnik 
	Therefore, since the process of making the product is substantially the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process would be effective to have similar characteristics.
	As to the impurities content, Melnik explains that the compound can include n-type dopants (para. 27).

	As to Claims 4, 5 and 7, these claims describe calculation of properties measuring the claimed product, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same product made the same way would have the same properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 28, 2021